Citation Nr: 1008109	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  09-07 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of cervical spine injury, with minimal arthritis 
(hereinafter, "cervical spine disorder").

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
dorsal spine disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
November 1971.  Further, the record reflects he had 
additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in July 2009.  A transcript of 
this hearing has been associated with the Veteran's VA claims 
folder.

For the reasons detailed below, the Board finds that new and 
material evidence has been received to reopen the dorsal and 
lumbar spine claims.  However, for the reasons addressed in 
the REMAND portion of the decision below, the Board finds 
that further development is required with respect to the 
underlying service connection claims.  Accordingly, these 
claims are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The Veteran's service-connected cervical spine disorder 
is not manifested by forward flexion limited to 15 degrees or 
less, ankylosis, and/or incapacitating episodes as defined by 
VA regulations having a having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; 
associated neurological impairment has also not been 
demonstrated on clinical evaluation.

3.  Service connection was previously denied for disabilities 
of the dorsal and lumbar spine by a November 1994 rating 
decision.  The Veteran was informed of that decision, 
including his right to appeal, and did not appeal.

4.  The evidence received since the last prior denial was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating these claims.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
Veteran's service-connected cervical spine disorder are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5235-5243 (2009).

2.  New and material evidence having been received to reopen 
the claim of entitlement to service connection for a dorsal 
spine disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  New and material evidence having been received to reopen 
the claim of entitlement to service connection for a lumbar 
spine disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the Veteran's 
claims of service connection for disabilities of the dorsal 
and lumbar spines.  Therefore, no further discussion of the 
VCAA with respect to this aspect of the appeal is necessary 
as any deficiency has been rendered moot.

In regard to the cervical spine claim, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
adequate notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this 
case, the Veteran was sent pre-adjudication notice via a 
letter dated in September 2008, which is clearly prior to the 
October 2008 rating decision that is the subject of this 
appeal.  He was also sent additional VCAA-compliant 
notification via a November 2008 letters, followed by 
readjudication of the appellate claims by the February 2009 
Statement of the Case which "cures" the timing problem 
associated with inadequate notice or the lack of notice prior 
to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d 
at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his cervical 
spine claim claim, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the Veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.  Moreover, these letters also included information 
regarding disability rating(s) and effective date(s) mandated 
by the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), as well as the specific schedular criteria used to 
evaluate the service-connected disability.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Veteran has had many opportunities to present 
evidence and argument in support of his claims, to include at 
the July 2009 Board hearing.  Nothing indicates he has 
identified the existence of any relevant evidence that has 
not been obtained or requested.  Moreover, he was accorded a 
VA medical examination regarding his cervical spine in 
September 2008 which included findings as to the 
symptomatology of the service-connected disability which is 
consistent with the treatment records on file and the 
relevant scheduler criteria.  The Veteran has not identified 
any inaccuracies or prejudice in regard to this examination, 
nor has he indicated his cervical spine disorder has 
increased in severity since that examination.  Accordingly, 
the Board finds that this examination is adequate for 
resolution of this case.  Consequently, the Board finds that 
the duty to assist the Veteran has been satisfied in this 
case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis - Cervical spine

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this case, 
the Veteran has emphasized the pain he experiences from his 
service-connected cervical spine disorder.  However, the 
issue is whether this pain does or will result in functional 
impairment to the extent necessary for a rating in excess of 
20 percent.  

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, the Court has 
also held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2).

Normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

An evaluation of 20 percent is warranted for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees, but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

Forward flexion of the cervical spine to 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine warrants 
a 30 percent evaluation.

An evaluation of 40 percent is warranted for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.

An evaluation of 50 percent requires unfavorable ankylosis of 
the entire thoracolumbar spine.

An evaluation of 100 percent requires unfavorable ankylosis 
of the entire spine.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51,455 
(Aug. 27, 2003).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  An 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  An evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  Finally, an evaluation of 
60 percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc 
Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 
2004).

In this case, the Board finds that the Veteran does not meet 
or nearly approximate the criteria for a rating in excess of 
20 percent for his service-connected cervical spine disorder 
even when taking into account his complaints of pain.  For 
example, it is not manifested by forward flexion limited to 
15 degrees or less.  The September 2008 VA examination showed 
forward flexion to 60 degrees.  Moreover, the examiner stated 
that motion of the neck appeared pain free, and was not 
additionally limited following repetitive use on this 
examination.  Nothing else in the record indicates the 
Veteran has limitation of motion of the neck to the extent 
necessary for a rating in excess of 30 percent.  

The Board also observes that the Veteran has never been 
diagnosed with ankylosis of the cervical spine.  Further, 
ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  As the Veteran 
has forward flexion to 60 degrees, he clearly does not have 
immobility of the cervical spine.

Additionally, the Board notes that, under Note (1) of the 
General Rating Formula, any associated objective neurological 
abnormalities should be rated separately under an appropriate 
diagnostic code.  Therefore, the Board has considered whether 
such results in any associated objective neurological 
abnormalities that warrant separate ratings.  However, the 
September 2008 VA examination stated, in pertinent part, that 
the Veteran had no evidence, at that time, of a cervical 
radiculopathy.  Moreover, a December 2008 private 
electrodiagnostic study report concluded that there was no 
electrodiagnostic evidence of bilateral cervical 
radiculopathy, brachial plexopathy, myopathy or overt 
peripheral neuropathy.  Therefore, the Board finds that 
associated neurological impairment has also not been 
demonstrated on clinical evaluation.  Accordingly, a separate 
rating for neurologic impairment is not warranted in this 
case. 

In view of the foregoing, the Board finds that the Veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 20 percent for his service-connected thoracic 
spine disorder under the General Rating Formula for Diseases 
and Injuries of the Spine.

In regard to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, the Board notes 
that the Veteran did contend at the September 2008 VA medical 
examination that he had experienced between 12 and 18 
incapacitating episodes due to neck pain.  Nevertheless, 
nothing in the record indicates that he has such episodes 
where bed rest was actually prescribed by a physician and 
required treatment by a physician.  As such, it does not 
appear he has experienced incapacitating episodes as defined 
by VA regulations.  Therefore, a rating in excess of 20 
percent is not warranted under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  

For these reasons, the Board concludes the Veteran does not 
meet or nearly approximate the criteria for a schedular 
rating in excess of 20 percent.

The Board has considered whether staged ratings under Hart, 
supra, are appropriate for the Veteran's service-connected 
thoracic spine disorder.  However, the Board finds that his 
symptomatology has been stable throughout the appeal period.  
Therefore, assigning staged ratings for such disabilities is 
not warranted.  

In exceptional cases where the schedular ratings are found to 
be inadequate, an extraschedular disability rating 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
However, under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The record in this case does not reflect the RO has ever 
adjudicated the matter of the Veteran's entitlement to an 
extraschedular rating regarding his cervical spine disorder.  
Moreover, the Veteran has never raised the matter of his 
entitlement to an extraschedular rating.  The Board therefore 
is without authority to consider the matter of extraschedular 
ratings.  Although the record does not show entitlement to 
extraschedular benefits at this point, the Board notes that 
the Veteran is free to raise this as a separate issue with 
the RO if he so desires.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a claim of entitlement 
to a total rating based upon individual unemployability 
(TDIU) is part of an increased rating claim when such claim 
is raised by the record.  The Court further held that when 
evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned for 
a disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  

In this case, the Board finds that a claim for a TDIU is not 
raised by the record as the evidence of record fails to show 
that the Veteran is unemployable due to his service-connected 
cervical spine disorder, nor does he contend otherwise.  
Therefore, the Board finds that no further consideration of a 
TDIU is warranted.  


Analysis - New and material evidence

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Active service includes any period of active duty for 
training (ACDUTRA) during which the individual was disabled 
from a disease or an injury incurred in the line of duty, or 
a period of inactive duty training during which the veteran 
was disabled from an injury incurred in the line of duty or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during such training.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA 
includes full-time duty in the Armed Forces performed by the 
Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  Inactive duty training includes duty, other 
than full-time duty, prescribed for the Reserves.  38 
U.S.C.A. § 101(23)(A).  Reserves includes the National Guard.  
38 U.S.C.A. § 101(26), (27).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent evidence to the 
effect that the claim is plausible.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).  

Historically, service connection was previously denied for 
disabilities of the dorsal and lumbar spine by a November 
1994 rating decision.  The Veteran was informed of that 
decision, including his right to appeal, and did not appeal.  
Therefore, that decision is final.  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a)

The evidence on file at the time of the Veteran's service 
treatment records, as well as an October 1994 VA medical 
examination.  In pertinent part, the record reflects the 
Veteran was treated for injuries of the spine as a result of 
an April 1989 motor vehicle accident during a period of 
ACDUTRA.  Moreover, his service-connected cervical spine 
disorder was incurred as a result of these injuries.  
However, service connection was denied for disabilities of 
the dorsal and lumbar spines because the evidence did not 
show chronic disabilities were incurred as a result thereof.

The evidence added to the record since the time of the 
November 1994 rating decision includes statements from the 
Veteran, his testimony at the July 2009 Board hearing, and 
additional medical records which cover a period through 2009.  
In pertinent part, private medical records dated in December 
2008 and May 2009 include findings of thoracic or lumbosacral 
neuritis or radiculitis unspecified.  As such, it appears 
that there is now competent medical evidence indicating the 
presence of current disabilities of the dorsal and lumbar 
spines, which goes to the basis for the prior denial.  
Moreover, the Veteran contended at his July 2009 hearing that 
he has had dorsal and lumbar spine pain since the time of the 
April 1989 motor vehicle accident.  Further, the evidence 
submitted to reopen a claim is presumed to be true for the 
purpose of determining whether new and material evidence has 
been submitted, without regard to other evidence of record.  
Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In view of the foregoing, the Board finds that the evidence 
received since the last prior denial was not previously 
submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating these claims.  Thus, new and 
material evidence has been received in accord with 38 C.F.R. 
§ 3.156(a), and the claim is reopened.

Adjudication of the appeal does not end with the 
determination that new and material evidence has been 
received.  The Board must now address the merits of the 
underlying service connection claims.  The presumption that 
the evidence is true without regard to the other evidence of 
record no longer applies.  

For the reasons stated below, the Board finds that further 
development is required for a full and fair resolution of the 
Veteran's claims of service connection for disabilities of 
the dorsal and cervical spines.




ORDER

Entitlement to a rating in excess of 20 percent for cervical 
spine disorder is denied.

New and material evidence having been received to reopen the 
claim of entitlement to service connection for a dorsal spine 
disorder, the claim is reopened.  To this extent only, the 
benefit sought on appeal is allowed.

New and material evidence having been received to reopen the 
claim of entitlement to service connection for a lumbar spine 
disorder, the claim is reopened.  To this extent only, the 
benefit sought on appeal is allowed.


REMAND

The Board notes that despite the findings of the December 
2008 and May 2009 private treatment records, the exact nature 
of the Veteran's claimed dorsal and lumbar spine disorders 
are not clear from the evidence of record.  Moreover, no 
competent medical opinion is of record which addresses the 
etiology of these disabilities, to include whether they are 
causally related to the April 1989 motor vehicle accident.  
The Board finds that such an opinion is necessary for a full 
and fair resolution of these claims.  Consequently, the Board 
concludes that a remand is required in order for the Veteran 
to be accorded an examination that addresses these issues.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When 
the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.).  

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who have treated the Veteran 
for his claimed disabilities of the 
dorsal and lumbar spines since May 2009.  
After securing any necessary release, the 
AMC/RO should obtain those records not on 
file.

2.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded an examination 
to determine the nature and etiology of 
his claimed disabilities of the dorsal 
and lumbar spines.  The claims folder 
should be made available to the examiner 
for review before the examination; the 
examiner must indicate that the claims 
folder was reviewed.

For any chronic disability of the dorsal 
and/or lumbar spine found on examination, 
the examiner must express an opinion as 
to whether it is at least as likely as 
not (50 percent or greater probability) 
that such disability was incurred in or 
otherwise the result of active service, 
to include the April 1989 motor vehicle 
accident.

A complete rationale for any opinion 
expressed should be provided.

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC in May 2009, and provides an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


